Citation Nr: 0426486	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  99-01 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 
 
2.  Entitlement to service connection for degenerative joint 
disease of each hip. 
 
3.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty service from April 1969 to 
January 1973, and from January 1975 to September 1981.  The 
appellant also had active duty from September 1981 to April 
1985, but period of time has been determined by 
administrative decision dated in August 1985 to not be 
eligible for VA benefits.

This appeal came before Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from a September 1998 VA 
rating decision of the North Little Rock, Arkansas Regional 
Office (RO) that declined to reopen the claims of service 
connection for hypertension and bilateral hearing loss, 
denied service connection for degenerative joint disease of 
the hips, and denied a rating in excess of 20 percent for 
chronic lumbar strain.

By a decision entered in December April 2001, the Board 
reopened the claim for service connection for bilateral 
hearing loss, and remanded the issues of entitlement to 
service connection for bilateral hearing loss and 
degenerative joint disease of the left and right hips, 
whether new and material evidence had been received to reopen 
the claim for service connection for hypertension, and an 
increased rating for chronic lumbar strain to the RO for 
further development.  

Subsequent thereto, by Board decision dated in April 2003, 
the Board denied the issues cited above in their entirety.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2004, the veteran's representative and the VA Office of 
General Counsel filed a joint motion to partially vacate the 
prior Board determination and stay proceedings on the basis 
that the Board did not properly consider all applicable 
provisions of law and regulation, failed to sufficiently 
comply with a prior remand instructions pursuant to Stegall v 
West , 11 Vet.App. 268, 271 (1998), and did provide an 
adequate statement of reasons and bases for the findings and 
conclusions reached on all material issues of fact and law 
presented on the record. 

 By Order dated in June 2004, the Court granted the joint 
motion, and vacated the Board's April decision as to the 
issues of service connection for bilateral hearing loss, 
service connection for degenerative joint disease of the hips 
and an increased rating for lumbosacral strain.  The case was 
remanded to the Board for further action in accordance with 
Court's mandate.  

The issues of service connection for degenerative joint 
disease of each hip and bilateral hearing loss, and an 
increased rating for lumbosacral strain are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

In the joint motion cited above, the parties pointed out 
there were specific instructions to the examining physician 
which were not complied with in the remand request by the 
Board in April 2001 with respect to the claim for service for 
hearing loss.  Specifically, it was delineated that the VA 
medical examiner did not perform the specified testing, that 
the audiologist performing the tests did not review the 
claims folder, that a detailed history of post service noise 
exposure was not obtained and that the examining physician 
did not provide a definitive or logically consistent opinion 
following review of all of the clinical reports.  It was 
determined that such failures were a violation of the Court's 
decision in Stegall such that a remand was required.  Under 
the circumstances, the Board will remand the case to the RO 
for another ear specialist examination to attempt to cure 
these deficiencies.  

The joint motion for remand also indicated that the veteran 
has contended that his degenerative disease of the hips was 
related to or was a component of service-connected low back 
disability.  In this regard, it was pointed out that in its 
decision of April 2003, the Board did not address the Court's 
decision in Allen v. Brown, 7 Vet.App. 439, 448 (1995) in its 
deliberation with respect to the claim of service connection 
for hip disability.  Allen holds that when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected disorder, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Therefore, this issue is also 
remanded to the RO for re-examination and consideration of 
the question of whether the service-connected lumbosacral 
spine disorder aggravated the veteran's hips pursuant to 
Allen.

Additionally, the parties to the joint remand concluded that 
as to the claim of an increased rating for lumbosacral spine 
disability, the Board did not address any of the findings 
reported on VA examination in July 2002 relative to pain, 
loss of motion, and functional impairment during flare-ups 
and on repeated use, pursuant to the Court's holding in 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  It was also added 
that there was a question as to the sufficiency and adequacy 
of the July 2002 examination.  Therefore, another VA 
orthopedic examination will also requested in this matter for 
a more comprehensive evaluation and medical opinion.  

Also, the criteria used to evaluate disabilities of the spine 
were revised effective in September 2003.  See 68 Fed. Reg. 
51,454-51,456 (August 27,2003).  The RO has not had the 
opportunity to readjudicate the veteran's claim in 
conjunction with the revised rating criteria, and the veteran 
has not been informed of the new rating criteria.  

Finally, the record reflects that the veteran has received 
regular treatment at the VA Little Rock, Arkansas facility 
over the years.  The most recent records date through July 
12, 2001.  Therefore, any ensuing records should be requested 
and associated with the claims folder.  As well, the Board 
notes that the veteran has received private treatment for 
various disabilities.  The record reflects, however, that the 
claims folder contains no private information later than June 
1999.  Therefore, the appellant should be requested to 
identify any private treatment since that date and such 
clinical records should also be secured.

Under the circumstances, the case is REMANDED to the RO for 
the following actions:

1.  The RO should furnish the veteran 
the appropriate release of information 
forms in order to procure copies of all 
VA and private medical records 
regarding treatment for bilateral 
hearing loss, degenerative joint 
disease of the left and right hip and 
his low back disorder, especially any 
treatment since June 1999.  This 
information should be obtained, if not 
already of record. 

2.  The RO should also specifically 
request records from the VA Little 
Rock, Arkansas facility dating from 
July 13, 2001 and associate them with 
the claims folder.  

3.  Thereafter, the veteran should be 
scheduled for an examination by a VA 
specialist (M.D.) in ear diseases to 
determine the nature, severity, and 
etiology of the veteran's bilateral 
hearing loss.  The entire claims folder 
and a copy of this remand should be 
made available to the examiner, and the 
examiner should verify in the report 
that the claims folder was reviewed.  
The medical doctor per the Court's 
order is requested to perform an 
audiological evaluation and any other 
tests deemed necessary.  

The examiner is requested to obtain a 
detailed history of in-service and post 
service noise exposure, to include the 
frequency and type of recreational 
gunfire in which the veteran was 
involved following service.  Following 
the examination, it is requested that 
the examiner render an opinion as to 
whether the hearing loss, if diagnosed, 
is as likely as not related to the 
veteran's first two periods of active 
military duty, with consideration of 
the fact that hearing loss diagnosed 
during active duty.  A complete 
rationale for all opinions expressed 
should be provided.


4.  The veteran should be scheduled for 
an examination by a VA orthopedist to 
determine the nature, severity, and 
etiology of any degenerative joint 
disease of the hips, as well as the 
severity of his service-connected 
chronic lumbar strain.  The claims 
folder and a copy of this remand should 
be made available to the examiner, and 
the examiner should verify in the 
report that the claims folder was 
reviewed.  In addition to X-rays, any 
other specialized testing deemed 
necessary should be performed.

It is requested that the examination 
include range of motion testing of the 
involved joints and what constitutes 
normal range of motion.  The 
examination should indicate the 
presence or absence of objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination.  The examiner should 
indicate whether, and to what extent, 
the veteran experiences likely 
functional loss due to pain and/or any 
of the other symptoms noted above 
during flare-ups and/or with repeated 
use.  These determinations should be 
expressed in terms of the degree of 
additional range of motion lost, or 
favorable or unfavorable ankylosis.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The examiner is asked to express an 
opinion as to whether it is as likely 
as not that the degenerative arthritis 
of the hips was caused or is aggravated 
by the service connected low back 
disorder.  If aggravation is found, the 
examiner should offer an assessment of 
the extent of additional disability 
resulting from the aggravation.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed in a printed report.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Thereafter, the RO should 
readjudicate the claims on appeal, to 
include consideration of the revised 
rating criteria for rating disorders of 
the spine effective in September 2003.  
If the benefits sought remain denied, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case, and be given the 
opportunity to respond.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the revised rating criteria for 
spine disorders, applicable law and 
regulations pertinent to the issues 
currently on appeal, as well as a 
summary of the evidence received since 
the issuance of the last supplemental 
statement of the case.  The case should 
then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




